ICJ_004_ReparationUN_UNGA_NA_1949-04-11_ADV_01_NA_05_EN.txt. 217

DISSENTING OPINION BY JUDGE KRYLOV.
[Translation. |

I agree with the Court’s Opinion to the effect that the United
Nations Organization has the right to bring an international claim
with a view to obtaining reparation for damage caused to the
Organization itself; i.e., I reply in the affirmative to Question I (a)
put to the Court by the General Assembly. It is beyond doubt that
the Organization is entitled to defend its patrimony; in particular,
to claim compensation for direct damage caused to itself, including
disbursements in cases where an official of the Organization has
suffered injury in the performance of his duties: for example, funeral
expenses, medical expenses, insurance premiums, etc. In my
opinion an affirmative reply to Question I (a) fully meets the
practical requirements referred to by the Secretary-General of the
United Nations. .

I agree in a large measure with the arguments used in the dis-
senting opinions of Judges Hackworth and Badawi Pasha, and I
believe that the United Nations Organization is not entitled, accord-
ing to the international law in force, to claim compensation for
injuries suffered by its agents.

The majority of the Court has founded this right to bring a claim
on the right of functional protection exercised by the Organization
in regard to its officials and—more generally—its agents.

I entirely associate myself with the desire unanimously expressed
by the General Assembly of the United Nations in the recital
clauses of its Resolution of December 3rd, 1948, of ‘‘ensuring to
its agents the fullest measure of protection....”’.

But I consider that this aim should be attained proprio modo,
i.e., by the elaboration and conclusion of a general convention. I
think that the problem should be approached in the same way as
in the Convention concerning the Privileges and Immunities of
the Organization, of representatives of governments and of the
officials of the Organization.

To affirm, in the Court’s Opinion, a right of the Organization
to afford international protection to its agents as an already exist-
ing right, would be to introduce a new rule into international law
and—what is more—a rule which would be concurrent with that
of diplomatic protection which appertains to every State vis-a-vis
its nationals.

The alleged new rule of functional protection will give rise to
conflicts or collisions with the international law in force. The
Court is not entitled to create a right of functional protection
which is unknown in existing international law.

47
DISSENTING OPINION BY JUDGE KRYLOV 2I8

The Court itself states that it is confronted with a ‘‘new situa-
tion’, but it considers itself authorized to reason—if I may so
express it—de lege ferenda.

I am also unable to associate myself with the following affirma-
tions of the majority of the Court. The Court considers that it
may understand the term ‘‘agent’”’ in the very widest sense. I
think that the term ‘‘agent’’ must be interpreted restrictively. The
representatives of the governments accredited to the Organiza-
tion and the members of the different delegations are not agents
of the Organization. Nor are the representatives of the govern-
ments in the different commissions of the United Nations agents
of that Organization.

The conflict between the existing rules of international law
(diplomatic protection of nationals) and the rules declared by the
Court to be in existence—i.e., the rules of functional protection—
is still further intensified by the fact that the majority of the Court
even declares that the protection afforded by the United Nations
Organization to its agent may be exercised against the State of
which the agent is a national. We are thus far outside the limits
of the international law in force.

I have not lost sight of the fact that the protection afforded by
the United Nations is only functional, i.e., it is only asserted in
cases where the agent of the organization is ‘‘performing his duties”,
but the conflict between the two methods of protection—that of
the United Nations Organization and that of the State—never-
theless subsists.

It should also be observed that the relations between a State
and its nationals are matters which belong essentially to the national
competence of the State. The functional protection proclaimed by
the Court is in contradiction with that well-established rule.

I therefore feel justified in asserting that the protection by the
United Nations Organization of its agents could not be well founded
from the standpoint of the international law in force, even if we
are considering the relations between the United Nations and its
Members.

Still less is it possible to assert this right of the United Nations
Organization vis-à-vis non-member States. It is true that para-
graph 6 of Article 2 of the Charter lays down that States which
are not members of the United Nations should act in accordance
with the Principles of the Organization (Chapter I of the Charter)
‘‘so far as may be necessary for the maintenance of international
peace and security”. But this paragraph has very little connexion
with the right of the United Nations to bring an international
claim with a view to obtaining reparation for damage.

It is true that the non-member States cannot fail to recognize
the existence of the United Nations as an objective fact. But,
in order that they may be bound by a legal obligation to the

48
DISSENTING OPINION BY JUDGE KRYLOV 219

Organization, it is necessary that the latter should conclude a
special agreement with these States.

T associate myself with the concern of the majority of the Court
to find appropriate legal means whereby the United Nations may
attain its objects—i.e., in the present case, protect its agents.
But, as I have already said, we must found the right of the Organi-
zation to bring an international claim in order to protect its agent
on the express consent of the States, either by the preparation dnd
conclusion of a general convention, or by agreements concluded
between the Organization and the respective States in each indivi-
dual case.

In my view, the Court cannot sanction by its Opinion the creation
of a new rule of international! law, particularly in the present case,
where the new rule might entail a number of complications.

The majority of the Court has in view the functional protection
of an agent of the United Nations Organization, even as against
the national State of the agent. But it has not borne in mind, for
example, the opposite—and possible—situation in which the said
State may find it desirable and necessary to protect the agent
against the acts of the Organization itself.

The Court can only interpret and develop the international law
in force ; it can only adjudicate in conformity with international
law. In the present case, the Court cannot found an affirmative
teply to Question I (6) either on the existing international conven-
tion or on international custom (as evidence of a general practice),
or again, on any general principle of law (recognized by the nations}.

Such are the reasons for my negative answer to Question I (0)
put by the General Assembly, and they render it unnecessary for
me to give an answer to Question II.

(Signed) S. KryLov.

49
